Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-14 and 16-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated in view of Tim Lleinmueller et al. (DE102012210344A1).
Regarding claim 1, Tim discloses a method of operating a vehicle apparatus of a vehicle, comprising (see Tim figure 2b&3a and paragraphs “0036”, “0046” and “0051” “It is suggested in this document that in a vehicle (e.g. B. in an automobile) existing means for lane recognition or for lane keeping ("lane keep assist") to use, and to provide other vehicles in a V2X network determined by the means for lane recognition or for lane keeping data. In other words, the implementation of a frontal collision or side collision assistance on the basis of a possible. direct communication between participating vehicles is proposed”),
Obtaining (see Tim paragraph “0051” “The method 300 comprises the acquisition 301 of lane data”), based on sensor data from one or more vehicle sensors (see Tim paragraph “0051” “using a lane recognition device 201, 202”) communicatively coupled to the vehicle (see Tim figure 2a and paragraphs “0040-0041” “the control unit 202” and “the captured camera data to a V2X control unit 210 forward, with the V2X control unit 210 is set up to determine the above-mentioned traffic lane data (eg exceeding the own traffic lane, the lateral width of the overlap with another lane”), intra-lane position data relative to the vehicle, the intra-lane position data indicating at least one lateral distance between at least one side of a primary vehicle and at least one lane reference point (see Tim figure 2a and paragraphs “0040-0041” “On the basis of the detected landmarks on the road 103, a control unit 202 of the lane recognition device can determine the lateral alignment of the vehicle 200 in relation to the lane 105”)


Regarding claim 2, Tim discloses implementing one or more actions in association with one or more neighboring vehicles based at least in part upon the intra-lane position data (see Tim paragraphs “0038-0039”, “0047” and “0057” “An oncoming vehicle 101 (or a vehicle 101 traveling in parallel) can be set up to receive the vehicle cooperation message and to determine a collision risk on the basis of the information contained therein with regard to the lane crossing of the vehicle 102 and, if necessary, to reduce the risk of collision. To initiate countermeasures. In particular, the receiving vehicle 101 can determine the collision risk on the basis of the information contained in the vehicle cooperation message regarding the crossing of the lane and the relative distance of the vehicle 102, as well as on the basis of its own vehicle width and its own relative position within its own lane 105 / or initiate countermeasures.”).

Regarding claim 3, Tim discloses wherein the implementing is performed in coordination between the vehicle and at least one neighboring vehicle (see Tim paragraphs “0038-0039”, “0047” and “0057” “An oncoming vehicle 101 (or a vehicle 101 traveling in parallel) can be set up to receive the vehicle cooperation message and to determine a collision risk on the basis of the information contained therein with regard to the lane crossing of the vehicle 102 and, if necessary, to reduce the risk of collision. To initiate 

Regarding claim 4, Tim discloses wherein the implementing is performed in coordination between the vehicle and the at least one neighboring vehicle based in part upon the vehicle and the at least one neighboring vehicle being operated in accordance with an autonomous driving mode (see Tim paragraphs “0038-0039”, “0047” and “0057” “Exemplary countermeasures include, but are not limited to, generating warning notices to the driver of the first (receiving) vehicle 101 and / or to the driver of the second (sending) vehicle 102. Alternatively, countermeasures can include triggering automatic actions in the first vehicle 101 and / or in the second vehicle 102. The following list contains exemplary warnings and / or actions that can be used individually or in combination as countermeasures: • Force feedback on the steering wheel, as a steering initiative: A driver can be instructed via a force impulse on the steering wheel to turn the steering wheel in the direction of the force impulse in order to avert the risk of collision. • Attention control of the driver, e.g. B. by a warning tone (from a dedicated direction, which correlates with the direction of the other vehicle), and / or by fading in warning messages, and / or by generating a relatively loud engine noise (from the dedicated 
Regarding claim 5, Tim discloses wherein the implementing is performed at the vehicle without coordination with the at least one neighboring vehicle of the one or more neighboring entities (see Tim paragraphs “0038-0039”, “0047-0048” and “0057” regarding generating warning messages to the driver as countermeasures the warning message may or may not be taken into account by the driver “i.e. without coordination” “Force feedback on the steering wheel, as a steering initiative: A driver can be instructed via a force impulse on the steering wheel to turn the steering wheel in the direction of the force impulse in order to avert the risk of collision.” and “Consequently, vehicle cooperation applications (which, among other things, describe the point in time and type of driver warning or the point in time and type of autonomous intervention in a vehicle 101, 102, 200) can be based on the transmitted lane data and one or more of the following Information is calculated • Relative distance of the vehicles, and / or relative speed of the vehicles, and / or relative position in the lane of the vehicles”).

Regarding claim 7, Tim discloses wherein the one or more actions include maneuvering the vehicle so as to achieve or maintain a target inter-vehicle lateral spacing between the vehicle and at least one neighboring vehicle (see Tim paragraphs “0014”, “0035”, “0038-0039”, “0049” and “0062” “Furthermore, the vehicle cooperation control unit for the first vehicle can be set up to determine a collision risk between the first vehicle and the second vehicle on the basis of the lane data. For example, the vehicle cooperation control unit for the first vehicle can infer from the lane data that the second vehicle engages laterally with a certain width in the lane of the first vehicle. As a result, 

Regarding claim 8, Tim discloses wherein the one or more actions include maneuvering the vehicle in coordination with maneuvering at least one neighboring vehicle of at least one of the one or more neighboring entities to achieve or maintain a target inter-vehicle lateral spacing between the vehicle and the at least one neighboring vehicle ((see Tim paragraphs “0014”, “0035”, “0038-0039”, “0049” and “0062” “Furthermore, the vehicle cooperation control unit for the first vehicle can be set up to determine a collision risk between the first vehicle and the second vehicle on the basis of the lane data. For 
Regarding claim 9, Tim discloses wherein the one or more neighboring entities include at least one neighboring vehicle (see Tim paragraphs “0051-0052” “a vehicle cooperation message with lane data of another vehicle is received (e.g.B. via a communication unit 220).”).

 wherein the one or more neighboring entities include at least one roadside unit (RSU) or a central computing device (see Tim paragraph “0031” “A sender / receiver of information (e.g. B. a vehicle or infrastructure such. B. a traffic light) is typically referred to as an ITS station. A group of ITS stations forms a so-called V2X (Vehicle-to-Vehicle, V2V, and / or Vehicle-to-Infrastructure, V2I) network (where the X stands for a vehicle and / or for infrastructure) ).”).

Regarding claim 11, Tim discloses wherein the one or more vehicle sensors include at least one of a camera, light detector, sound navigation and ranging (SONAR) detector, radio detection and ranging (RADAR) detector, light detection and ranging (LIDAR) detector, or infrared detector (see Tim paragraph “0040” “The lane recognition device 201, 202 can, for. B. one or more cameras 201 (e.g. B. frontal cameras) which z. B. can detect markings on the road 103 (such as the median 104 or a hard shoulder). The cameras 201 can be mounted at the level of a windshield of the vehicle (i.e. at the highest possible position of the vehicle) in order to enable a reliable detection of passive landmarks or markings on the road 103.”).

Regarding claim 12, Tim discloses wherein the intra-lane position data is derived via one or more ranging mechanisms (see Tim paragraph “0040” “The lane recognition device 201, 202 can, for. B. one or more cameras 201 (e.g. B. frontal cameras) which z. B. can detect markings on the road 103 (such as the median 104 or a hard shoulder). The cameras 201 can be mounted at the level of a windshield of the vehicle (i.e. at the highest possible position of the vehicle) in order to enable a reliable detection of passive landmarks or markings on the road 103.”).

 wherein the at least one lane reference point includes at least one lane edge (see Tim paragraph “0006” “The vehicle cooperation control unit can be set up to determine lane data from the received data from the lane recognition device. The lane data can be based in particular on the analysis of a passive landmark detected by the lane recognition device. The passive landmark can be e.g. B. be one or more of the following: a dividing strip between two lanes of a road on which the vehicle is traveling; a hard shoulder of the road on which the vehicle is traveling; an object on or on the road on which the vehicle is traveling (e. B. an obstacle in one of the lanes on which the vehicle is traveling); and / or one or more reflectors on or on the road on which the vehicle is traveling. The passive landmarks can be landmarks without their own energy source. Alternatively or in addition, the landmark on whose analysis the lane data is based can be a landmark which can be recorded with a camera, the camera being set up to record optical signals in the visible frequency spectrum. So z. B. a camera of the lane recognition device can be set up to record an image of the landmark and to transmit this image as data from the lane recognition device to the vehicle cooperation control unit.”).

Regarding claim 14, Tim discloses herein the at least one lane edge is defined based upon one or more lane lines, one or more curbs, one or more road edges, one or more rumble strips, one or more medians, one or more lane dividers, one or more cones, or any combination thereof (see Tim paragraph “0006” “The vehicle cooperation control unit can be set up to determine lane data from the received data from the lane recognition device. The lane data can be based in particular on the analysis of a passive landmark detected by the lane recognition device. The passive landmark can be e.g. B. be one or more of the following: a dividing strip between two lanes of a road on which the vehicle is traveling; a hard shoulder of the road on which the vehicle is traveling; an object on or on the road 

Regarding claim 16, Tim discloses a vehicle apparatus of a vehicle (see Tim figure 2b&3a and paragraphs “0036”, “0046” and “0051” “It is suggested in this document that in a vehicle (e.g. B. in an automobile) existing means for lane recognition or for lane keeping ("lane keep assist") to use, and to provide other vehicles in a V2X network determined by the means for lane recognition or for lane keeping data. In other words, the implementation of a frontal collision or side collision assistance on the basis of a possible. direct communication between participating vehicles is proposed”),
comprising: a memory (see Tim paragraphs “0021-0022” “According to a further aspect, a storage medium is described. The storage medium can comprise a software program which is set up to be executed on a processor and thereby to execute the method described in this document.”),
at least one communications interface (see Tim paragraph “0045” “The vehicle 200 further comprises a communication unit 220, which is set up to send the vehicle cooperation message via an antenna 221 into the V2X network. For this purpose, the communication unit 220 can use a suitable wireless transmission path (e.g. B. a Wireless Local Area Network, WLAN, connection and / or a Universal Mobile Telecommunication Network, UMTS, connection and / or a Long Term Evolution, LTE, connection). In 
one or more vehicle sensors (see Tim paragraph “0051” “using a lane recognition device 201, 202”),
and at least one processor communicatively coupled to the memory, the at least one communications interface, and the one or more vehicle sensors, the at least one processor configured to (see Tim paragraphs “0021-0022” and “0045”),
Obtaining (see Tim paragraph “0051” “The method 300 comprises the acquisition 301 of lane data”), based on sensor data from one or more vehicle sensors (see Tim paragraph “0051” “using a lane recognition device 201, 202”) communicatively coupled to the vehicle (see Tim figure 2a and paragraphs “0040-0041” “the control unit 202” and “the captured camera data to a V2X control unit 210 forward, with the V2X control unit 210 is set up to determine the above-mentioned traffic lane data (eg exceeding the own traffic lane, the lateral width of the overlap with another lane”), intra-lane position data relative to the vehicle, the intra-lane position data indicating at least one lateral distance between at least one side of a primary vehicle and at least one lane reference point (see Tim figure 2a and paragraphs “0040-0041” “On the basis of the detected landmarks on the road 103, a control unit 202 of the lane recognition device can determine the lateral alignment of the vehicle 200 in relation to the lane 105”),
transmit the intra-lane position data to one or more neighboring entities (see Tim paragraphs “0031”, “0045” and “0051” “The standardized communication protocols define message formats which enable a vehicle (i.e. a so-called ITS station or station for short) which receives information in the standardized message format to be able to 

Regarding claim 17, Tim discloses wherein the at least one processor is further configured to implement one or more actions in association with one or more neighboring vehicles based at least in part upon the intra-lane position data (see Tim paragraphs “0038-0039”, “0047” and “0057” “An oncoming vehicle 101 (or a parallel vehicle 101 ) may be configured to receive the vehicle cooperation message and based on the information contained therein regarding the lane departure of the vehicle 102 Identify a collision risk and, if necessary, initiate countermeasures. In particular, the receiving vehicle 101 based on the information contained in the vehicle cooperation message regarding the lane crossing and the relative distance of the vehicle 102 , as well as on the basis of the own vehicle width and the own relative position within the own lane 105 determine the risk of collision and / or initiate countermeasures.”).
Regarding claim 18, Tim discloses wherein the one or more actions are performed in coordination between the vehicle and at least one neighboring vehicle (see Tim paragraphs “0038-0039”, “0047” and “0057” “An oncoming vehicle 101 (or a vehicle 101 traveling in parallel) can be set up to receive the vehicle cooperation message and to determine a collision risk on the basis of the information contained therein with regard to the lane crossing of the vehicle 102 and, if necessary, to reduce the risk of collision. To initiate 

Regarding claim 19, Tim discloses wherein the one or more actions are performed in coordination between the vehicle and the at least one neighboring vehicle based in part upon the vehicle and the at least one neighboring vehicle being operated in accordance with an autonomous driving mode (see Tim paragraphs “0038-0039”, “0047” and “0057” “Exemplary countermeasures include, but are not limited to, generating warning notices to the driver of the first (receiving) vehicle 101 and / or to the driver of the second (sending) vehicle 102. Alternatively, countermeasures can include triggering automatic actions in the first vehicle 101 and / or in the second vehicle 102. The following list contains exemplary warnings and / or actions that can be used individually or in combination as countermeasures: • Force feedback on the steering wheel, as a steering initiative: A driver can be instructed via a force impulse on the steering wheel to turn the steering wheel in the direction of the force impulse in order to avert the risk of collision. • Attention control of the driver, e.g. B. by a warning tone (from a dedicated direction, which correlates with the direction of the other vehicle), and / or by fading in warning messages, and / or by generating a relatively loud engine noise (from the dedicated 

Regarding claim 20, Tim discloses wherein the one or more actions are performed at the vehicle without coordination with the at least one neighboring vehicle of the one or more neighboring entities (see Tim paragraphs “0038-0039”, “0047” and “0057” regarding generating warning messages to the driver as countermeasures the warning message may or may not be taken into account by the driver “i.e. without coordination” “Force feedback on the steering wheel, as a steering initiative: A driver can be instructed via a force impulse on the steering wheel to turn the steering wheel in the direction of the force impulse in order to avert the risk of collision.”).

Regarding claim 21, Tim discloses wherein the one or more actions include maneuvering the vehicle so as to achieve or maintain a target inter-vehicle lateral spacing between the vehicle and at least one neighboring vehicle (see Tim paragraphs “0014”, “0035”, “0038-0039”, “0049” and “0062” “Furthermore, the vehicle cooperation control unit for the first vehicle can be set up to determine a collision risk between the first vehicle and the second vehicle on the basis of the lane data. For example, the vehicle cooperation control unit for the first vehicle can infer from the lane data that the second vehicle engages laterally with a certain width in the lane of the first vehicle. As a result, the vehicle cooperation control unit for the first vehicle knows that the lateral distance between the first vehicle and the edge of its own lane must be at least the specific width in order to avoid a collision.” and “The collision risks described in the application cases 100, 110, 120 have in common that the detection of a collision risk requires a relatively 
Regarding claim 22, Tim discloses wherein the one or more actions include maneuvering the vehicle in coordination with maneuvering at least one neighboring vehicle of at least one of the one or more neighboring entities to achieve or maintain a target inter-vehicle lateral spacing between the vehicle and the at least one neighboring vehicle (see Tim paragraphs “0014”, “0035”, “0038-0039”, “0049” and “0062” “Furthermore, the vehicle cooperation control unit for the first vehicle can be set up to determine a collision risk between the first vehicle and the second vehicle on the basis of the lane data. For example, the vehicle cooperation control unit for the first vehicle can infer from the lane data that the second vehicle engages laterally with a certain width in the lane of the first vehicle. As a result, the vehicle cooperation control unit for the first vehicle knows that the lateral distance between the first vehicle and the edge of its own lane must be at least the specific width in order to avoid a collision.” and “The collision risks described in the 
Regarding claim 23, Tim discloses wherein the one or more neighboring entities include at least one neighboring vehicle, or wherein the one or more neighboring entities include at least one roadside unit (RSU) or a central computing device (see Tim paragraph “0031” “A sender / receiver of information (e.g. B. a vehicle or infrastructure such. B. a traffic light) is typically referred to as an ITS station. A group of ITS stations forms a so-called V2X (Vehicle-to-Vehicle, V2V, and / or Vehicle-to-Infrastructure, V2I) network (where the X stands for a vehicle and / or for infrastructure) ).”).

Regarding claim 24, Tim discloses wherein the one or more vehicle sensors include at least one of a camera, light detector, sound navigation and ranging (SONAR) detector, radio detection and ranging (RADAR) detector, light detection and ranging (LIDAR) detector, or 

Regarding claim 25, Tim discloses wherein the intra-lane position data is derived via one or more ranging mechanisms (see Tim paragraph “0040” “The lane recognition device 201, 202 can, for. B. one or more cameras 201 (e.g. B. frontal cameras) which z. B. can detect markings on the road 103 (such as the median 104 or a hard shoulder). The cameras 201 can be mounted at the level of a windshield of the vehicle (i.e. at the highest possible position of the vehicle) in order to enable a reliable detection of passive landmarks or markings on the road 103.”).

Regarding claim 26, Tim discloses wherein the at least one lane reference point includes at least one lane edge, or wherein the at least one lane reference point includes at least one neighboring vehicle of the primary vehicle (see Tim paragraph “0006” “The vehicle cooperation control unit can be set up to determine lane data from the received data from the lane recognition device. The lane data can be based in particular on the analysis of a passive landmark detected by the lane recognition device. The passive landmark can be e.g. B. be one or more of the following: a dividing strip between two lanes of a road on which the vehicle is traveling; a hard shoulder of the road on which the vehicle is traveling; an object on or on the road on which the vehicle is traveling (e. B. an obstacle in one of the lanes on which the vehicle is traveling); and / or one or more reflectors on or on the road on which the vehicle is traveling. The passive landmarks can be 

Regarding claim 27, Tim discloses vehicle apparatus of a vehicle, comprising (see Tim figure 2b&3a and paragraphs “0036”, “0046” and “0051” “It is suggested in this document that in a vehicle (e.g. B. in an automobile) existing means for lane recognition or for lane keeping ("lane keep assist") to use, and to provide other vehicles in a V2X network determined by the means for lane recognition or for lane keeping data. In other words, the implementation of a frontal collision or side collision assistance on the basis of a possible. direct communication between participating vehicles is proposed”),
means for obtaining(see Tim paragraph “0051” The method 300 comprises the acquisition 301 of lane data”), based on sensor data from one or more vehicle sensors (see Tim paragraph “0051” “using a lane recognition device 201, 202”) communicatively coupled to the vehicle (see Tim figure 2a and paragraphs “0040-0041” “the control unit 202” and “the captured camera data to a V2X control unit 210 forward, with the V2X control unit 210 is set up to determine the above-mentioned traffic lane data (eg exceeding the own traffic lane, the lateral width of the overlap with another lane”), intra-lane position data relative to the vehicle, the intra-lane position data indicating at least one lateral distance between at least one side of a primary vehicle and at least one lane reference point (see Tim figure 2a and paragraphs “0040-0041” “On the basis of the detected landmarks on the road 103, a control unit 202 of the lane recognition device can determine the lateral alignment of the vehicle 200 in relation to the lane 105”),


Regarding claim 28, Tim discloses means for implementing one or more actions in association with one or more neighboring vehicles based at least in part upon the intra-lane position data (see Tim paragraphs “0038-0039”, “0047” and “0057” “An oncoming vehicle 101 (or a vehicle 101 traveling in parallel) can be set up to receive the vehicle cooperation message and to determine a collision risk on the basis of the information contained therein with regard to the lane crossing of the vehicle 102 and, if necessary, to reduce the risk of collision. To initiate countermeasures. In particular, the receiving vehicle 101 can determine the collision risk on the basis of the information contained in the vehicle cooperation message regarding the crossing of the lane and the relative distance of the vehicle 102, as well as on the basis of its own vehicle width and its own relative position within its own lane 105 / or initiate countermeasures.”).

Regarding claim 29, Tim discloses a non-transitory computer-readable medium containing instructions stored thereon, which, when executed by a vehicle apparatus of a vehicle, cause the vehicle apparatus to perform operations, the instructions comprising: at least one instruction to cause the vehicle apparatus to (see Tim paragraphs “0021-0023” “According to a further aspect, a storage medium is described. The storage medium can comprise a software program which is set up to be executed on a processor and thereby 
Obtain (see Tim paragraph “0051” “The method 300 comprises the acquisition 301 of lane data”), based on sensor data from one or more vehicle sensors (see Tim paragraph “0051” “using a lane recognition device 201, 202”) communicatively coupled to the vehicle (see Tim figure 2a and paragraphs “0040-0041” “the control unit 202” and “the captured camera data to a V2X control unit 210 forward, with the V2X control unit 210 is set up to determine the above-mentioned traffic lane data (eg exceeding the own traffic lane, the lateral width of the overlap with another lane”), intra- lane position data relative to the vehicle, the intra-lane position data indicating at least one lateral distance between at least one side of a primary vehicle and at least one lane reference point (see Tim figure 2a and paragraphs “0040-0041” “On the basis of the detected landmarks on the road 103, a control unit 202 of the lane recognition device can determine the lateral alignment of the vehicle 200 in relation to the lane 105”),
and at least one instruction to cause the vehicle apparatus to obtain transmit the intra- lane position data to one or more neighboring entities (see Tim paragraphs “0031”, “0045” and “0051” “The standardized communication protocols define message formats which enable a vehicle (i.e. a so-called ITS station or station for short) which receives information in the standardized message format to be able to correctly interpret the information received. Show Alternative Close So is z. E.g. in ETSI TS102 637-2 a CAM 

Regarding claim 30, Tim discloses at least one instruction to cause the vehicle apparatus to implement one or more actions in association with one or more neighboring vehicles based at least in part upon the intra-lane position data (see Tim paragraphs “0038-0039”, “0047” and “0057” “An oncoming vehicle 101 (or a vehicle 101 traveling in parallel) can be set up to receive the vehicle cooperation message and to determine a collision risk on the basis of the information contained therein with regard to the lane crossing of the vehicle 102 and, if necessary, to reduce the risk of collision. To initiate countermeasures. In particular, the receiving vehicle 101 can determine the collision risk on the basis of the information contained in the vehicle cooperation message regarding the crossing of the lane and the relative distance of the vehicle 102, as well as on the basis of its own vehicle width and its own relative position within its own lane 105 / or initiate countermeasures.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable in view of Tim Lleinmueller et al. (DE102012210344A1).

Regarding claim 6, Tim does not explicitly discloses wherein the implementing is performed without coordination between the vehicle and the at least one neighboring vehicle based in part upon the at least one neighboring vehicle being operated by a human driver in a non- autonomous driving mode. However, Tim discloses (see Tim paragraphs “0038-0039”, “0047” and “0057” regarding generating warning messages to the driver “i.e. to a vehicle operated by a human driver” as countermeasures the warning message may or may not be taken into account by the driver “i.e. without coordination” “Force feedback on the steering wheel, as a steering initiative: A driver can be instructed via a force impulse on the steering wheel to turn the steering wheel in the direction of the force impulse in order to avert the risk of collision.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the vehicle cooperative 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable in view of Tim Lleinmueller et al. (DE102012210344A1) in view of Prasad et al. (US 9,842,500 B1).

Regarding claim 15, Tim fails to explicitly teach wherein the at least one lane reference point includes at least one neighboring vehicle of the primary vehicle.
However Prasad teaches wherein the at least one lane reference point includes at least one neighboring vehicle of the primary vehicle (see Prasad abstract and col 1; lines “6-12” and col 2; lines “9-25” “The system 10 includes an object-detector 18 used to determine a separation-distance 20 to a target-vehicle 22 from a host-vehicle 12. As will be explained in more detail below, the system 10 is generally configured to take some sort of action if the target-vehicle 22 gets too close to the host-vehicle 12, hence the need for the object-detector 18 to determine the separation distance 20, and optionally determine a direction 32 from the host-vehicle 12 to the target-vehicle 22. That is, the object-detector 18 may also be used to determine a direction 32 to the target-vehicle 22 from the host-vehicle 12 in addition to being used to determine the separation-distance 20. The usefulness of the separation-distance 20 and the direction 32 will be explained later in this disclosure. It is also contemplated that the system 10 can be used when the host-vehicle is operated in the manual-mode 16, where the host-vehicle 12 still senses the separation-distance 20.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the vehicle cooperative control unit for vehicle of Tim to detect the proximity of other-vehicles, and issue a warning to an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3665                                                                                                                                                                                             
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666